Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty of violating prison disciplinary rules prohibiting the refusal to obey a direct order, refusal to submit to a frisk and possession of a weapon. Petitioner challenges this determination, contending that it was not based upon substantial evidence. We disagree. Adduced in evidence against petitioner was the misbehavior report together with testimony from the correction officer who wrote it. Both related that in response to a correction officer’s order to submit *663to a frisk, petitioner had run across the prison yard and thrown a pair of gloves over the wall. One of the gloves was retrieved and found to contain a sharpened metal rod, one end of which was taped to form a handle. We find that this constitutes substantial evidence of petitioner’s guilt (see, Matter of Polanco v Coughlin, 193 AD2d 918, 919). We have examined petitioner’s remaining contentions, including his allegations of procedural errors, and find them to be without merit.
Cardona, P. J., Mercure, Crew III, Yesawich Jr. and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.